Back to Form 8-K Exhibit APPENDIX X [Amendment Number 3] Agency Code 12000 Contract Number CO21236 Period 1/1/08 — 12/31/09 Funding Amount for Period Based on approved capitation rates This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through The New York State Department of Health, having its principal office at Corning Tower, Room 2001, Empire State Plaza, Albany NY 12237, (hereinafter referred to as the STATE), and WellCare of New York, Inc., (hereinafter referred to as the CONTRACTOR), to modify Contract Number CO21236 as set forth below as set forth below and to extend the contract period through December 31, 2009. The effective date of these modifications is January 1, 2008. 1. Amend Section 19.1 of the "Table of Contents for Model Contract," to read, "Section 19.1Maintenance of Contractor Performance Records, Records Evidencing Enrollment Fraud and Documentation Concerning Duplicate CINs." 2. Amend Section 3.6, "SDOH Right to Recover Premiums," to read as follows: 3.6 SDOH Right to Recover Premiums The parties acknowledge and accept that the SDOH has a right to recover premiums paid to the Contractor for Enrollees listed on the monthly Roster who are later determined for the entire applicable payment month to have been disenrolled from the Contractor's Medicare Advantage Product; to have been in an institution; to have been incarcerated; to have moved out of the Contractor's service area subject to any time remaining in the Enrollee's Guaranteed Eligibility period; or to have died. In any event, the State may only recover premiums paid for Medicaid Enrollees listed on a Roster if it is determined by the SDOH that the Contractor was not at risk for provision of Benefit Package services for any portion of the payment period. Notwithstanding the foregoing, the SDOH always has the right to recover duplicate Medicaid Advantage premiums paid for persons enrolled under more than one Client Identification Number (ON) in the Contractor's Medicaid Advantage product whether or not the Contractor has made payments to providers. 3. Amend Section 19.1, "Maintenance of Contractor Performance Records," to read as follows: 19.1 Maintenance of Contractor Performance Records, Records Evidencing Enrollment Fraud and Documentation Concerning Duplicate ClNs a) The Contractor shall maintain and shall require its subcontractors, including its Participating Providers, to maintain appropriate records relating to Contractor performance under this Agreement, including: i) records related to services provided to Enrollees, including a separate Medical Record for each Enrollee; Appendix X Medicaid Advantage Contract Amendment January 1, Page 1 ii) all financial records and statistical data that SDOH and DHHS and any other authorized governmental agency may require, including books, accounts, journals, ledgers, and all financial records relating to capitation payments, third party health insurance recovery, and other revenue received, any reserves related thereto and expenses incurred under this Agreement; iii) all documents concerning enrollment fraud or the fraudulent use of any CIN; iv) all documents concerning duplicate CINs; v) appropriate financial records to document fiscal activities and expenditures, including records relating to the sources and application of funds and to the capacity of the Contractor or its subcontractors, including its Participating Providers, if applicable, to bear the risk of potential financial losses. b) The record maintenance requirements of this Section shall survive the termination, in whole or in part, of this Agreement. 4. Amend Section 19.3, "Access to Contractor Records," to read as follows: 19.3 Access to Contractor Records The Contractor shall provide SDOH, the Comptroller of the State of New York, DHHS, the Comptroller General of the United States, and their authorized representatives with access to all records relating to Contractor performance under this Agreement for the purposes of examination, audit, and copying (at reasonable cost to the requesting party). The Contractor shall give access to such records on two (2) business days prior written notice, during normal business hours, unless otherwise provided or permitted by applicable laws, rules, or regulations. Notwithstanding the foregoing, when records are sought in connection with a "fraud" or "abuse" investigation, as defined respectively in 10 NYCRR §98.1.21 (a) (1) and (a) (2), all costs associated with production and reproduction shall be the responsibility of the Contractor. 5. Amend Section 22.7 "Recovery of Overpayments to Providers" to read as follows: 22.7 Recovery of Overpayments to Providers Consistent with the exception language in Section 3224-b of the Insurance Law, the Contractor shall have and retain the right to audit participating providers' claims for a six year period from the date the care, services or supplies were provided or billed, whichever is later, and to recoup any overpayments discovered as a result of the audit. This six year limitation does not apply to situations in which fraud may be involved or in which the provider or an agent of the provider prevents or obstructs the Contractor's auditing. Appendix X Medicaid Advantage Contract Amendment January 1, 2008 Page 2 6. Amend Section 31.2 "Indemnification by SDOH" to read as follows: 31.2 Indemnification by SDOH Subject to the availability of lawful appropriations as required by State Finance Law § 41 and consistent with § 8 of the State Court of Claims Act, SDOH shall hold the Contractor harmless from and indemnify it for any final judgment of a court of competent jurisdiction to the extent attributable to the negligence of SDOH or its officers or employees when acting within the course and scope of their employment. Provisions concerning the SDOH's responsibility for any claims for liability as may arise during the term of this Agreement are set forth in the New York State Court of Claims Act, and any damages arising for such liability shall issue from the New York State Court of Claims Fund or any applicable, annual appropriation of the Legislature for the State of New York. 7. The attached Appendix D, "New York State Department of Health Medicaid Advantage.Marketing Guidelines," is substituted for the period beginning January 1, 2008. 8. The attached Appendix H, "New York State Department of Health Guidelines for the Processing of Medicaid Advantage Enrollments and Disenrollments" is substituted for the .period beginning January 1, 2008. 9. The attached Appendix K, "Medicare and Medicaid Advantage Products and Non-Covered Services," is substituted for the period beginning January 1, 2008. 10. The attached Appendix L, "Approved Capitation Payment Rates," is substituted for the period beginning January 1, 2008. All other provisions of said AGREEMENT shall remain in full force and effect. Appendix X Medicaid Advantage Contract Amendment January 1, Page 3 IN WITNESS WHEREOF, the parties hereto have executed or approved this AGREEMENT as of the dates appearing under their signatures. CONTRACTOR SIGNATURE STATE AGENCY SIGNATURE By:/s/ Heath Schiesser By: /s/ Vallencia Lloyd Heath Schiesser (Print name) Vallencia Lloyd (Print name) Title:President and CEO Title: Deputy Director, DMC Date: 5/12/08 Date: 6/3/08 State Agency Certification: In addition to the acceptance of this contract, I also certify that original copies of this signature page will be attached to all other exact copies of this contract. STATE OF FLORIDA County of Hillsborough On the 12th day of May 20008, before me personally appeared Heath Schiesser, to me known, who being by me duly sworn, did depose and say that he resides at Tampa, Florida, that he is the President & CEO o WellCare of New York, Inc., the corporation described herein which executed the foregoing instrument; and that he/she signed his/her name thereto by order of the board of the directors of said corporation. /s/ Sara Gallo (Notary) Approved: /s/ Lorraine Remo ATTORNEY GENERAL Approved: /s/ name illegible Thomas P. DiNapoli STATE COMPTROLLER Title: Associate Attorney Title: Date: June 10, 2009 Date: June 17, 2008 Appendix X Medicaid Advantage Contract Amendment January 1, Page 4 Appendix D New York State Department of Health Medicaid Advantage Marketing Guidelines Medicaid Advantage Contract Amendment Appendix D StateJanuary 1, D-1 MEDICAID ADVANTAGE MARKETING GUIDELINES I.
